Citation Nr: 0124756	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  94-42 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

Entitlement to an increased evaluation for migraine syndrome, 
currently rated as 30 percent disabling.

Entitlement to an increased evaluation for residuals of right 
5th metatarsal (MT) osteotomy with neuralgia, currently rated 
as 10 percent disabling.

Entitlement to an increased evaluation for residuals of left 
5th MT osteotomy with neuralgia, currently rated as 
10 percent disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1972 to August 1980.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1994 RO rating decision that denied increased 
evaluations for migraine syndrome (rated 30 percent), 
residuals of right 5th MT osteotomy with neuralgia (rated 
10 percent), residuals of left 5th MT osteotomy with 
neuralgia (rated 10 percent), and a total rating for 
compensation purposes based on unemployability.  In April 
1997, the Board remanded the case to the RO for additional 
development.


FINDINGS OF FACT

1.  The migraine condition is manifested primarily by 
headaches 2 to 4 times per month that last from a few hours 
to a couple of days; headaches that produce very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are not found.

2.  The right small toe condition is manifested primarily by 
pain, arthritis, a well-healed scar, and a callus that 
produce no more than moderate functional impairment.

3.  The left small toe condition is manifested primarily by 
pain, a well-healed scar, and a callus that produce no more 
than moderate functional impairment.

4.  The gynecological condition is manifested primarily by 
occasional uterine fibroids and pelvic pain; symptoms that 
require continuous treatment are not found.

5.  Service connection is currently in effect for migraine 
syndrome, rated 30 percent; residuals of right 5th MT 
osteotomy with neuralgia, rated 10 percent; residuals of left 
5th MT osteotomy with neuralgia, rated 10 percent; and 
residuals of laparotomy for lysis of adhesions of uterus and 
tubes due to chronic pelvic inflammatory disease, rated 
zero percent.  The combined rating for the service-connected 
disabilities is 50 percent.

6.  The veteran has reported that she has not had significant 
employment since 1992; she has approximately 2 years of 
college education; and she has work experience as a medic and 
medical clerk.

7.  Her service-connected disabilities do not prevent her 
from engaging in substantially gainful employment compatible 
with her education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
migraine syndrome are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Code 8100 (2000).

2.  The criteria for a rating in excess of 10 percent for 
residuals of right 5th MT osteotomy with neuralgia are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Code 5284 (2000).

3.  The criteria for a rating in excess of 10 percent for 
residuals of left 5th MT osteotomy with neuralgia are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Code 5284 (2000).

4.  The criteria for a total disability evaluation by reason 
of individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from June 1972 to August 1980.

Service medical records show that the veteran had complaints 
of headaches.  A summary of her hospitalization in June 1975 
notes a history of ovarian cystectomy and uterine suspension 
in December 1973 and repeat uterine suspension and lysis of 
adhesions in April 1974.  During this hospitalization she 
underwent laparoscopy that revealed multiple pelvic adhesions 
with peritubular and tuboovarian adhesions.  The final 
diagnoses were chronic pelvic inflammatory disease, multiple 
pelvis adhesions, and bilateral tubal occlusion.  The service 
medical records also show that she underwent arthroplasty of 
right and left 5th toes in January 1979.  

An August 1982 RO rating decision granted service connection 
for postoperative exploratory laparotomy for adhesions and 
lysis of uterus and tubes secondary to chronic pelvic 
inflammation.  A zero percent evaluation was assigned for 
this condition, effective from November 1981.

RO rating decisions in March and October 1987 granted service 
connection for migraine syndrome, and assigned a 30 percent 
evaluation for this condition, effective from June 1986; and 
granted service connection for residuals of right and left 
5th MT osteotomies, and assigned a 10 percent evaluation for 
each condition, effective from June 1986.  Since October 1987 
service connection has not been granted for any other 
condition and the evaluations for the service-connected 
disabilities have remained unchanged.  The combined rating 
for the service-connected disabilities is 50 percent.

VA medical records show that the veteran was treated and 
evaluated for various conditions in the 1990's, 2000, and 
2001, including headaches and painful feet.  These records 
reveal that she has been treated primarily for psychiatric 
problems and the manifestations of other non-service-
connected disabilities.  The more salient medical reports 
with regard to the claims being considered in this appeal are 
discussed below.

A document dated in June 1991 in the veteran's VA vocational 
and rehabilitation file shows that she underwent vocational 
evaluations in 1990 and 1991.  This report reveals that she 
worked mainly as a medic in service and that she attended a 
junior college from 1981 to 1983 where she studied nursing.  
It was also reported that she had worked as a medical clerk.  
A VA letter dated in July 1991 shows that she was awarded a 
vocational rehabilitation subsistence allowance for course 
training in 1990 and 1991.

A VA report of the veteran's gynecological evaluation in 
February 1992 reveals that there were no lesions or masses 
found.  No abnormalities were found on this evaluation.

The veteran underwent neurological evaluation at a VA medical 
facility in March 1992.  Residual neuropathy of the lower 
extremities was found.  She was recommended for NCS (nerve 
conduction studies) of various nerves of the lower 
extremities in RMS (rehabilitation medicine service).  A 
pelvic ultrasound in April 1992 revealed a mass at the 
anterior, inferior aspect of the uterus compatible with 
leiomyoma.  The impressions on the NCS studies in May 1992 
were no obvious compression neuropathy of peroneal nerve at 
knee, and F-wave abnormality of indeterminate significance.

A document from the Social Security Administration (SSA) 
received in April 1993 reveals that the veteran was found 
entitled to disability benefits.  Those benefits were 
effective from March 1993.

A VA hospital summary shows that the veteran was hospitalized 
in May 1993 for treatment of anxiety and depression secondary 
to family problems.  She also had significant multiple 
complaints for chronic headache, dyspepsia with bloating, and 
a spot on her right lung with positive PPD (positive protein 
derivative).  Neurologic examination was remarkable only for 
zero deep tendon reflex in the right knee.  Toes were 
downgoing, bilaterally.  The Axis I diagnosis was rule out 
major depression episode.  The Axis III diagnoses were 
chronic headaches and chronic right foot pain.  The Axis V 
diagnosis (GAF or global assessment of functioning) was 
40/60.

A VA X-ray of the right foot in August 1993 revealed no acute 
osseous changes.  The veteran underwent osteotomy at the PIP 
(proximal interphalangeal) joint of the 5th toe with mild 
hypertrophic changes noted at the adjacent margins of the 
proximal and middle phalanges.  The remaining joints of the 
foot appeared preserved.

On an application for increased compensation based on 
unemployability dated in September 1993 the veteran reported 
that she had last worked full-time in 1987.  She reported 
that she had become too disabled to work in April 1992.  She 
reported working full-time until she began having headaches 
and pain in the lower legs and feet.  She reported working in 
medical administration and having 2 years of college.

The veteran underwent VA examinations in October 1993.  At a 
compensation examination she complained, in part, of pain in 
both feet and headaches.  There were small, almost 
imperceptible scars noted on the dorsum of the small toes of 
both feet.  There was weakness on dorsiflexion of the right 
great toe and there was associated hypesthesia of the right 
lower extremity to pinprick stimuli.  There was a well-healed 
one-inch transversely oriented scar in the lower abdomen from 
previous surgeries for uterine suspension and excision of 
ovarian cysts.  The diagnoses were postoperative status lower 
abdominal surgery for uterine suspension, treatment of 
endometriosis, and removal of cyst from right ovary; lower 
back syndrome with associated mild sensory and motor 
neuropathy of the lower extremity; and bilateral foot pain 
syndrome suggestive of a sensory neuropathy of uncertain 
etiology.  

At a VA psychiatric examination in October 1993, the veteran 
complained, in part, of headaches 2 to 3 times a month that 
lasted a day or two.  The diagnoses were migraine syndrome 
and major depressive reaction.

The veteran testified at a hearing in May 1994.  Her 
testimony was to the effect that she had chronic headaches, 
pain and neurological deficits of her feet, and that she was 
unemployable due to the severity of her service-connected 
disabilities.  She reported that she had last worked in 1992.

VA X-rays of the veteran's right foot in April 1995 revealed 
no evidence of acute fracture.

An April 1995 RO rating decision denied service connection 
for major depressive reaction and digestive system 
complaints.

A CT (computed tomography) scan of the brain in December 1995 
showed no evidence of enhancing masses, mass effect or 
hemorrhage.

VA medical reports show that the veteran received outpatient 
treatment in January, March, and April 1996 at the Mental 
Health Clinic.  It was noted that she was working full-time 
and continued to be paranoid about her supervisor.  It was 
noted that her work schedule prevented her from attending a 
female veterans group for counseling.

VA X-rays of the veteran's feet were taken in November 1997.  
The impression was mild hallux valgus, bilaterally.  No other 
significant abnormality was noted.  

The veteran underwent a VA medical examination in January 
1998.  She complained of pain on the left foot, just proximal 
to the 5th toe, and to a lesser extent on the right.  
Examination of the left toe revealed a well-healed scar.  
There was a callus under the 5th MT head.  The MTP 
(metatarsal phalangeal) joint was fully mobile and the toe 
looked straight and corrected.  She walked with no limp.  She 
was able to walk on the tip of her toes and heels without any 
problem.  It was noted that she also had a nonservice-
connected pes planus with mild hallux valgus.  The clinical 
diagnoses were osteotomy, presumably at the phalangeal 
interphalangeal joint level, left small toe with correction 
of that toe.  It was noted that she now had pain with 
spreading sensation on the top of the toe, and that there was 
a callus under the MT head, hence, moderate residuals in the 
left small toe.  The findings of the right small toe were 
similar, but with less pain and were considered to be minimal 
to moderately disabling.  The examiner who reviewed the 
evidence in the veteran's claims folders noted that her other 
nonservice-connected disabilities of the feet, moderate to 
severe pes planus and mild hallux valgus, probably 
contributed to three quarters of her pain with one quarter of 
the pain coming from the small toes.  

The veteran underwent neurological review in January 1998.  
The examiner in a letter dated in January 1998 noted that the 
veteran reported headaches 3 to 4 times per month beginning 
in the right orbital region, associated with nausea and 
lasting hours to days.  The examiner reported that this 
problems was complicated by the veteran's numerous emotional 
complaints.  It was noted that her headaches could be 
considered migrainous in character and disabling during the 
headache, but the extent of this disability could not be 
ascertained because of her severe depressive neurosis.

A VA report shows that the veteran had a pelvic ultrasound in 
August 1998.  The impressions were findings compatible with 
multiple uterine fibroids.  The endometrial strip was 
distorted by the adjacent fibroids.  The ovaries were within 
normal limits.  There was a 7-millimeter well-circumscribed 
focus in the right ovary with internal homogenous increase 
echogenicity.  The significance of this was uncertain, but it 
could possibly represent hemorrhage within a follicle or 
perhaps a tiny dermoid.  She was recommended for ultrasound 
of this region.

A report of limited pelvic ultrasound in October 1998 
revealed no change in the appearance of the small echogenic 
focus within an otherwise normal right ovary.  It was noted 
that this was considered of doubtful significance.

A VA letter dated in October 2000, signed by a medical 
doctor, is to the effect that the veteran was being treated 
for headaches that did not respond very well to standard 
medications.  

On an application for increased compensation based on 
unemployability dated in October 2000, the veteran reported 
that she had last worked full time in 1992.  She reported 
that she had 2 years of college.

A VA report of the veteran's outpatient treatment in March 
2001 shows that she complained of a painful hammertoe of the 
5th toe of the left foot.  On observation, she had a lesion 
and hammertoe of this toe.

A VA medical report shows that the veteran underwent 
psychological evaluation and examination in May 2001.  The 
psychological tests revealed that she scored in the extremely 
severe range of depression and in the severe range of 
hopelessness.  The tests indicated that she experienced 
minimal suicidal content and thought, and suggested severe 
psychopathology.  Overall, she reported somatic concerns, 
depressive symptoms, paranoia and psychotic thought 
processes, feelings of unreality (hallucinations), suspicious 
and guarded behavior, and a lack of involvement with other 
people.  The Axis I diagnoses were paranoid type 
schizophrenia and dysthymic disorder.  The Axis III diagnoses 
were sarcoidosis, headaches/migraines, neck pain, and pain in 
feet.  The Axis V, GAF score was 30.



B.  Legal Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, which, among other 
things, redefines VA's obligations with respect to notifying 
and assisting a claimant.  See Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for increased evaluations 
for the disabilities being considered in this decision and 
for a total rating for compensation based on unemployability.  
She has been provided with VA examinations to determine the 
current severity of the service-connected disabilities and 
she and her representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notifies 
them of the evidence needed by the veteran to prevail on the 
claims.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In an April 2001 
letter, the RO also notified the veteran of the evidence 
needed to substantiate her claims and offered to assist her 
in obtaining any relevant evidence.  Under the circumstances, 
the Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
the claims and that there is no prejudice to her by appellate 
consideration of the claims at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of her claims as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist her in the development of the claims.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A noncompensable evaluation is warranted for migraine 
headaches with attacks less often than the frequency of 
attacks required for a 10 percent rating.  A 10 percent 
evaluation for migraine headaches requires characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation for migraine 
headaches requires characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, Code 
8100.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

A noncompensable evaluation is warranted for mild cervicitis.  
A 10 percent evaluation is warranted for moderate cervicitis.  
A 30 percent evaluation requires severe cervicitis as a 
chronic residual of infections, burns, chemical injury, the 
presence of foreign bodies, etc.  38 C.F.R. § 4.116a, Code 
7612, effective prior to May 22, 1995.

The regulatory provisions for the evaluation of gynecological 
conditions were revised, effective from May 22, 1995.  60 
Fed. Reg. 19851-19856 (April 21, 1995). When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308.  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCREC 3-2000.

Disease or injury of the cervix with symptoms that do not 
require continuous treatment warrants a zero percent 
evaluation.  Disease or injury of the cervix with symptoms 
that do require continuous treatment warrants a 10 percent 
evaluation.  Disease or injury of the cervix with symptoms 
not controlled by continuous treatment warrants a 30 percent 
evaluation.  38 C.F.R. § 4.116, Diagnostic codes 7610-7615, 
effective from May 22, 1995.

Migraine Syndrome

With regard to the veteran's claim for a higher rating for 
the headache condition, VA medical records show that she 
receives continuous treatment for complaints of chronic 
headaches.  The report of her VA medical examination in 
October 1993 shows that she complained of headaches 2 or 3 
times per month that lasted a day or two, and the report of 
her VA neurological examination in January 1998 indicates 
that she has headaches 3 or 4 times per month that last hours 
to days.  A VA letter dated in October 2000 also notes that 
her headaches are not well controlled with medication.  

The overall evidence, however, indicates that the severity of 
the veteran's headaches is difficult to ascertain because of 
a co-existing severe nonservice-connected psychiatric 
disability as noted by the examiner who conducted the January 
1998 VA neurological evaluation.  While the veteran's 
statements and testimony are to the effect that the headaches 
are more severe than currently evaluated, her statements lack 
credibility because at the time of her VA psychiatric 
treatment in 1996 she reported that she was working full-time 
and on an application for increased compensation based on 
unemployability dated in October 2000 she reported that last 
worked full-time in 1992.

After consideration of all the evidence, the Board finds that 
the veteran's headache condition is manifested primarily by 
headaches 2 to 4 times per month that last from a few hours 
to a couple of days, and that the evidence does not show the 
presence of headaches that produce very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability to support the assignment of a 
50 percent evaluation for this condition under diagnostic 
code 8100.  The preponderance of the evidence is against the 
claim for an increased evaluation for the migraine syndrome, 
and the claim is denied.

Right and Left Metatarsal Osteotomies with Neuralgia

VA medical reports show that the veteran complained of 
painful feet.  The evidence also shows that she has non-
service-connected foot conditions.  The manifestations of 
those conditions may not be considered in the evaluation of 
the residuals of her right and left 5th MT osteotomies with 
neuralgia.  38 C.F.R. § 4.14 (2000).

VA X-ray of the right foot in August 1993 revealed arthritic 
changes of the proximal and middle phalanges of the 5th toe, 
but VA X-rays of the right foot in April 1995 and November 
1997 showed no significant bony abnormalities of the little 
toe of the right foot.  Nor did the November 1997 VA X-ray of 
the left foot showed bony abnormalities of the little toe.  
At the October 1993 VA medical examination there was weakness 
on dorsiflexing the right great toe and there was associated 
hypesthesia of the right lower extremity to pinprick stimuli.  
The diagnosis was bilateral foot pain syndrome suggestive of 
sensory neuropathy of uncertain etiology.  The overall 
evidence, however, shows no significant neurological deficits 
of either little toe.  The report of her VA medical 
examination in January 1998 indicates that the disabilities 
of the veteran's right and left little toes are each 
manifested primarily by pain with spreading sensation on the 
top of the toe, a callus under the MT head, and an 
asymptomatic scar.  The examiner concluded that the 
manifestations of the left little toe produced moderate 
impairment, and that the manifestations of the right little 
toe had less pain and produced minimal to moderate 
impairment.

After consideration of all the evidence, including the 
veteran's statements and testimony to the effect that her 
right and left little toe disabilities are more severe than 
currently evaluated, the Board finds that disabilities 
produce no more than moderate functional impairment and that 
the current 10 percent evaluations for these conditions best 
represent the veteran's disability picture.  38 C.F.R. § 4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (the Court), held that 
in evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, there is no limitation of motion of either 
little toe and it appears that the right and left little toe 
disabilities are each best evaluated as 10 percent disabling, 
as above.  The records does not document that the arthritis 
of the right toe produces any additional functional 
impairment beyond that contemplated by the current evaluation 
such to serve as the basis for a separate compensable rating.

The preponderance of the evidence is against the claims for 
increased evaluations for the disabilities of right and left 
little toes, and the claims are denied.


Unemployability

A total disability rating (100 percent) for compensation may 
also be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1997).

In this case, service connection is currently in effect for 
the veteran's migraine syndrome, rated 30 percent; residuals 
of right 5th MT osteotomy with neuralgia, rated 10 percent; 
residuals of left 5th MT osteotomy with neuralgia, rated 
10 percent; and residuals of laparotomy for lysis of 
adhesions of uterus and tubes due to chronic pelvic 
inflammatory disease, rated zero percent.  The combined 
rating for the service-connected disabilities is 50 percent.  
The above noted evidence shows that the veteran's 
gynecological condition is manifested primarily by occasional 
uterine fibroids and pelvic pain.  The evidence does show the 
presence of gynecological symptoms that require continuous 
treatment to support a higher rating for this condition under 
diagnostic code 7612, effective prior to or as May 22, 1995.  
As noted above, the other service-connected disabilities are 
properly evaluated.  Hence, the veteran's combined rating of 
50 percent for the service-connected disabilities is correct 
and she does not meet the basic eligibility requirements for 
a total rating for compensation purposes based on 
unemployability.

The established VA policy, however, is that all veteran's who 
are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability or 
disabilities shall be rated as totally disabled.  38 C.F.R. 
§§ 4.16(b) and 3.321(b)(1) (2000); Hodges v. Brown, 5 Vet. 
App. 375 (1993); Fanning v. Brown, 4 Vet. App. 225 (1993); 
Moyer v. Derwinski, 2 Vet. App. 289 (1992).

The record, including the veteran's VA vocational and 
rehabilitation file, shows that she has approximately 2 years 
of college and work experience as a medic and medical clerk.  
While the evidence is unclear as to the date of the veteran's 
last full-time employment, it does reveal that she has not 
had any significant employment since 1992.  She was awarded 
disability benefits from the SSA, and this factor is 
pertinent to her claim for a total rating for compensation 
purposes based on individual unemployability.  The decision 
of the SSA, however, is not controlling on VA.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The record shows that the veteran is unemployable, but her 
unemployability is primarily due to non-service-connected 
disabilities, such as paranoid schizophrenia and dysthymic 
disorder as noted on the VA medical report of her 
psychological evaluation and examination in May 2001.  The 
manifestations of her nonservice-connected disabilities may 
not be considered in determining her entitlement to a total 
rating for compensation purposes based on unemployability 
under the above-noted criteria.

After consideration of all the evidence, including the 
veteran's statements and testimony, the Board finds that her 
service-connected disabilities alone do not prevent her from 
performing work as a medic or medical clerk.  The percentage 
ratings assigned for the service-connected conditions are 
recognition that there is difficulty in obtaining or 
retaining employment, but this factor is considered in the 
assigned schedular ratings.  38 C.F.R. § 4.1.

The preponderance of the evidence establishes that the 
veteran's service-connected disabilities alone are not of a 
nature and severity, bearing in mind her occupational and 
educational background, to prevent gainful employment in the 
areas of her work experience.  She is not individually 
unemployable by reason of service-connected disabilities 
alone, and a total rating for compensation is not warranted.  
The preponderance of the evidence is against the claim for a 
total rating for compensation purposes based on individual 
unemployability, and the claim is denied.

Since the preponderance of the evidence is against the claims 
for an increased evaluation for the migraine syndrome, an 
increased evaluation for residuals of right 5th MT osteotomy 
with neuralgia, an increased evaluation for residuals of left 
5th MT osteotomy with neuralgia, and a total rating for 
compensation purposes based on individual unemployability, 
the benefit of the doubt doctrine is not for application with 
regard to those claims.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for migraine syndrome is denied.

An increased evaluation for residuals of right 5th MT 
osteotomy with neuralgia is denied.

An increased evaluation for residuals of left 5th MT 
osteotomy with neuralgia is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

